DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 01/31/2020.  Claims 1–15 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 13 contains means-plus-function language (“a pivoting mechanism that allows for pivoting of the outlet opening relative to the inlet opening”), but does not include any examples or structural components.  Therefore, it is unclear what Applicant means by “pivoting mechanism” and the scope of the claim is, therefore, unclear.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding the claims, the following phrases render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
in claim 1, on line 1, “in particular coal”;
in claim 1, on line 6, “preferentially globally”;
in claim 1, on line 8, “in particular continuously”;
in claim 3, on line 2, “preferably wherein the first expansion section is abutting the second expansion section”;
in claim 5, on lines 2–3, “preferentially along its entire length”;
in claim 6, on lines 2–3, “preferentially between the flow constriction and the outlet opening”;
in claim 7, on line 3, “preferentially along its entire extend in flow direction;”
in claim 8, on lines 2–3, “wherein the cooling means (32) are preferentially arranged in flow direction (22) at least also between the flow constriction (24) and the outlet opening (14);”
in claim 9, on line 2, “in particular liquid;”
in claim 9, on lines 2–6, “preferentially wherein the coolant jacket (34) surrounds the wall of the flow section (18) at least also between the flow constriction (24) and the outlet opening (14) and/or wherein the coolant jacket (34) surrounds the wall (38) of the flow section (18) before and after the flow constriction (24) and/or wherein the coolant jacket (34) extends in flow direction (22) from before the flow constriction (24) to near the outlet opening (14);”
in claim 10, on lines 3–4, “wherein the outlet (46) is preferably located near the outlet opening (14) of the nozzle (10);” and
in claim 15, on lines 2–3, “preferentially along its entire length”.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the limitation “the first expansion section” in line 1 and “the second expansion section” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–5, 8–10, & 14–15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0114300 to Wang et al.
With regard to claim 1, Wang discloses a pulverized solid fuel nozzle (101) (abstract) comprising: an inlet opening for receiving a stream of coal/air mixture and an outlet opening for discharging said stream into a burner (see Fig. 1 reproduced with markups below), wherein the inlet opening and the outlet opening are fluidically connected by a flow section (see Fig. 1 reproduced with markups below), wherein a flow cross section of the flow section is varying along a flow direction of the stream of coal/air mixture (see Fig. 1 reproduced with markups below) and wherein the flow section comprises a flow constriction with a minimal flow cross section (see Fig. 1 reproduced with markups below), characterized in that the flow constriction is fluidically located between the inlet opening and the outlet opening (see Fig. 1 reproduced with markups below) and in that the flow section has a flow cross section that increases from the flow constriction to the outlet opening (see Fig. 1 reproduced with markups below).

    PNG
    media_image1.png
    548
    881
    media_image1.png
    Greyscale

With regard to claim 2, Wang further discloses the flow section comprises a first expansion section and a second expansion section fluidically located between the flow constriction and the outlet opening (see Fig. 1 reproduced with markups above), wherein the rate of change of the flow cross section of the first expansion section is higher than the rate of change of the flow cross section of the second expansion section (see Fig. 1 reproduced with markups above).
With regard to claim 3, Wang further discloses the first expansion section is arranged before the second expansion section in flow direction (see Fig. 1 reproduced with markups above).
With regard to claim 4, Wang further discloses the flow cross section of the first expansion section and/or the second expansion section increases proportionally to the square of the respective extend in flow direction of the first expansion section and/or the second expansion (see Fig. 1 reproduced with markups above).
With regard to claim 5, Wang further discloses the cross sectional area of the flow cross section of the flow section is at least locally of circular shape (see Fig. 1 reproduced with markups above).
With regard to claim 8, Wang further discloses cooling means (403) (Fig. 4; ¶ 0025).
With regard to claim 9, Wang further discloses the cooling means (403) comprises a fluid  coolant jacket (Fig. 4; ¶ 0025).
With regard to claim 10, Wang further discloses at least one coolant supply line (42) with an inlet (407) near the inlet opening of the nozzle (Fig. 4; ¶ 0025) and an outlet into the coolant jacket (Fig. 4; ¶ 0025).
With regard to claim 14, Wang further discloses a cylindrical segment and in flow direction behind the cylindrical segment a converging conical segment and in flow direction behind the converging conical segment a first diverging conical segment and in flow direction behind the first diverging conical segment a second diverging conical segment wherein the first 
With regard to claim 15, Wang further discloses the flow section is at least between the flow constriction (24) and the outlet opening (see Fig. 1 reproduced with markups above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US 2015/0226431 to Ristic et al.
Wang fails to explicitly disclose an igniter is located in the flow section of the nozzle.  Ristic teaches an igniter (3) is located in the flow section of the nozzle (1) (Fig. 1; ¶¶ 0031, 0038).  It would have been obvious to one of ordinary skill in the art to combine the burner of Wang with the igniter location of Ristic because such a combination would have had the added benefit of an alternative location for positioning the igniter which could change the combustion characteristics of the burner.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US 3,881,962 to Rubinstein.
Wang fails to disclose the wall of the flow section of the nozzle between the flow constriction and the outlet opening is, at least locally, coated with a coating that comprises a catalyst, suitable for catalyzing the reaction of coal with oxygen.  Rubinstein teaches the wall of the flow section of the nozzle between the flow constriction and the outlet opening is, at least locally, coated with a coating that comprises a catalyst, suitable for catalyzing the reaction of coal with oxygen.  It would have been obvious to one of ordinary skill in the art to combine the burner of Wang with the catalytic coating of Rubinstein because such a combination would have had the added benefit of ensuring complete combustion of the fuel and eliminating pollutants.
Claims 11–12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US 2013/0233212 to Hamasaki et al.
With regard to claim 11, Wang fails to disclose the coolant jacket comprises a thermal expansion compensation joint for compensating different thermal expansions of different segments of the nozzle due to unequal temperature distribution along the nozzle during operation.  Hamanski teaches a thermal expansion compensation joint (7) for compensating different thermal expansions of different segments of the nozzle due to unequal temperature distribution along the nozzle during operation (Fig. 1; ¶¶ 0020, 0048).  It would have been obvious to one of ordinary skill in the art to combine the burner of Wang with the thermal expansion joint of Hamanski because such a combination would have had the added benefit of reducing thermal strain on the burner by allowing for thermal expansion/contraction.
With regard to claim 12, Wang as previously combined with Hamanski further discloses the thermal expansion compensation joint (Hamanski: 7) comprises a corrugated tube (Hamanski: Fig. 1; ¶¶ 0020, 0048).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
June 30, 2021